                           IN THE UNITED STATES DISTRICT COURT


                                                                               f
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division                      �    -r   �   J   �



                                                                                                 I O 2ffl9
SIMRET SEMERE TEKLE,                          )
                                              )                                     CLERK, U.S. DISTRICT COURT
                       Plaintiff,                                                      ALEXANDRIA,y1Pr.1·'
                                              )
                                              )
       V.                                     )   Civil Action No. l: 18cv02 I 1 (TSE/JFA )
                                              )
NOUF BrNT NA YEF ABUL-AZIZ AL                 )
SAUD, et al.,                                 )
                                              )
                       Defendants.            )


                                             ORDER

       On Friday, May 10, 2019, counsel for the parties appeared before the court to present

argument on defendants' motion for supplementary relief to compel plaintiff to comply with this

court's April 5, 2019 discovery order. (Docket no. 122). Upon consideration of the motion,

memorandum in support (Docket no. 123 ), opposition (Docket no. 130), and reply (Docket no.

132), and for the reasons stated from the bench, it is hereby

       ORDERED that defendants' motion to compel is granted in part. Plaintiff shall produce

unredacted copies of her medical records to defendants to be reviewed by counsel of record and

testifying experts only.

       Entered this 10th day of May, 2019.
                                                     -:--:--�_Is! __� ��
                                                     John
                                                                           .-._!..!!:
                                                           F. Anderson
                                                     United State<: Magistc�tB Jw1ge
                                                     John F. Anderson
                                                     United States Magistrate Judge
Alexandria, Virginia
